Citation Nr: 0126156	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  96-51 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status post aortic valve replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from October 
1991 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for status post aortic valve replacement.  
For that disability, the RO assigned a temporary 100 percent 
disability rating, effective from March 16, 1995, and a 
permanent 30 disability rating, effective from May 1, 1996 
onward.  The veteran subsequently perfected an appeal 
regarding the 30 percent disability rating assigned.

The record reflects that, in July 1999, the veteran presented 
testimony at a videoconference hearing before the 
undersigned.  A transcript of this hearing has been obtained 
and associated with his VA claims folder.

In October 1999, the Board remanded this case to the RO for 
additional evidentiary development.  As will be discussed in 
greater detail below, the requested development was 
completed, and, in June 2001, the RO issued a Supplemental 
Statement of the Case (SSOC), in which it continued to deny 
the veteran's claim of entitlement to a rating in excess of 
30 percent for status post aortic valve replacement. 


FINDING OF FACT

The competent and probative evidence demonstrates that the 
veteran's status post aortic valve replacement is manifested 
by a workload of 10 METs, with no more than one episode of 
acute congestive heart failure a year and no evidence of left 
ventricular dysfunction.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for status post aortic valve replacement have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7016 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7016 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that, in February 1995, the veteran was 
evaluated by a private physician for complaints of sleep 
apnea.  During his evaluation, it was determined that he had 
aortic stenosis.  Later that month, he underwent an 
echocardiogram, which revealed eccentric left ventricular 
hypertrophy, with normal systolic function.  Testing also 
revealed moderate to severe calcification of the aortic 
valve, with aortic stenosis and insufficiency; and right 
ventricular enlargement, with mild left and right atrial 
enlargement and mild mitral regurgitation.

In March 1995, the veteran underwent an aortic valve 
replacement.  No complications were encountered, and it was 
reported that he did quite well post-operatively.  The 
attending physician noted that the veteran remained well 
oxygenated, and that hemodynamics were stable.  His valvular 
sounds were found to be appropriate, and he was started on 
anti-coagulation.

Later in March 1995, the veteran filed a formal claim of 
entitlement to service connection for a heart disability.  

In a follow-up examination conducted in April 1995, the 
veteran was found to be doing well.  The examining physician 
noted that there was no fluid retention and that all of his 
incisions were well healed.  His chest x-rays were found to 
be clear, and his valve sounds were described as crisp.  The 
physician reported that he heard no murmur on examination.  
The veteran was advised to increase his activities over the 
next couple of months to normal level.

In a letter dated in August 1996, the veteran's private 
physician reported that he was continuing to do well since 
undergoing an aortic valve replacement.

During a VA cardiovascular examination in August 1996, the 
veteran reported that he was not experiencing any chest 
pains, dyspnea, edema, or other cardiac symptoms.  The VA 
examiner noted that he had no specific complaints.  
Examination of the heart revealed that it was borderline 
enlarged, with regular rhythms and no murmurs.  His blood 
pressure was noted to be 148/84.  The VA examiner noted a 
diagnosis of post-operative status aortic valve replacement.

Chest x-rays conducted in August 1996 revealed no acute 
cardiopulmonary disease, but did show that the thoracic aorta 
was tortuous.  An electrocardiogram (EKG) revealed a normal 
sinus rhythm, and a nonspecific T-wave abnormality.  It was 
noted that he had an abnormal EKG. 

During his personal hearing, the veteran testified that that 
he had been forced to take a new position at his job, which 
required much less lifting.  He indicated that he became 
winded easily, but that he had only experienced chest pain on 
one occasion since his surgery.  He stated that he sees his 
cardiologist once every six months, and that he was taking 
medication to keep his blood pressure down.

As noted in the Introduction section of this decision, the 
case was remanded by the Board for additional evidentiary 
development in October 1999.  The Board instructed the RO to 
obtain an additional cardiovascular examination in order to 
determine the severity of his heart disorder.  The Board also 
instructed the RO to obtain all available treatment records 
from the veteran's private physicians.

In March 2000, the veteran was provided with a VA 
cardiovascular examination.  The veteran reported that he has 
been trying to walk everyday, but that he usually felt 
exhausted after about thirty minutes.  He indicated that he 
did not attempt to run, play softball, or engage in any other 
similar activities.  He stated that he was able to walk up 
one flight of stairs before having to rest, and that he could 
walk up a hill for one-fourth of a block before getting out 
of breath.  He sometimes had pain in his arm and forearm.  
The veteran reported that he was working at a tire plant, and 
that he was responsible for moving tires to a conveyor belt 
from the mold.  He explained that he used to be able to 
handle large tires, but that he could now only handle small 
ones, and that he got paid less as a result.  He indicated 
that he otherwise felt good, and that he experienced no 
coughing, tightening in his chest, or edema.  Upon 
examination, his heart was found to be borderline enlarged, 
with regular rhythm.  The VA examiner noted that the aortic 
area had severe prominent S2 and a click of the prosthetic 
valve.  The VA examiner noted diagnoses of hypertension and 
post-operative status aortic valve replacement.  His 
estimated METs were noted to be 10, and his blood pressure 
was found to be 145/90.  In an addendum to this report, the 
VA examiner indicated that the veteran had reported anginal 
type pain in his left arm, and that he tired easily.  The VA 
examiner found this his condition precluded more than light 
manual labor, which was demonstrated by the fact that he had 
to take a lighter job at work.

The RO subsequently received the veteran's treatment records 
from his private physicians.  These records show that, over 
the past several years, the veteran has been consistently 
found to be doing well since his aortic valve replacement.  
In clinical notes dated in January 1997 and April 1997, his 
blood pressure was found to be 110/78 and 112/80, 
respectively.  In a February 1998 clinical note, it was noted 
that the veteran was doing quite well since his surgery, and 
that his blood pressure was 122/78.  A May 1999 clinical note 
shows that he denied any chest pains or shortness of breath, 
and that he was reportedly remaining quite active.  He was 
advised to continue on Coumadin and to return in six months.  
In a December 1999 clinical note, it was noted that the 
veteran was doing fairly well, but that he was not as active 
as he used to be.  The veteran reported that he was working a 
lot of shift work at his job.  Examination of the heart 
revealed a regular rhythm and rate, and his blood pressure 
was found to be 134/80.  Systolic pressure readings from July 
1997 to December 1999 ranged from 110 to 148.

In a Written Brief Presentation dated in September 2001, the 
veteran's accredited representative contended that his level 
of METs was likely much lower than was actually estimated by 
the March 2000 VA examiner.  The representative argued that 
the VA examiner erred by failing to provide support for his 
estimate, and by failing to state that exercise testing was 
medically infeasible.

Analysis

Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC issued during the pendency of 
this appeal, the Board believes that the veteran has been 
advised of what the evidence must show in order to 
substantiate his claim for an increased rating.  Therefore, 
the Board believes that VA has satisfied its duty under both 
the VCAA and the new regulation, 38 C.F.R. § 3.159, to inform 
the veteran and his representative of the information and 
evidence needed to substantiate his claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. § 5103 
(West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  The veteran has been provided with two VA 
cardiovascular examinations, and private clinical records 
beginning in 1995 have been obtained.  Neither he nor his 
representative has alluded to any additional medical records 
that have not been obtained and which would be pertinent to 
the present claims.  Therefore, the Board finds that all 
facts that are relevant to these aforementioned issues have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court of Appeals for Veterans Claims 
(Court) held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations appear to have been completed in 
full.  Thus, the Board believes that we may proceed with a 
decision on this issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

Discussion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Effective from January 12, 1998, during the pendency of the 
veteran's appeal, the criteria for rating cardiovascular 
disabilities were revised.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (codified at 38 C.F.R. 4.104 (1999)).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.   Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 3-2000 (2000) [opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and that the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.].  See also 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (1999) [precedential 
opinions of VA's General Counsel are binding on the Board].

The Board notes that the veteran was provided with notice of 
the former and revised versions of the regulations.  See the 
November 1996 Statement of the Case(SOC), the Board's October 
1999 Remand, and the June 2001 SSOC.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Prior to January 12, 1998, a 100 percent evaluation is 
warranted for a heart valve replacement for a period of 1-
year following the surgical procedure.  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7016 (1997).  At the conclusion of this 
1-year postoperative evaluation period, residual disability 
following a heart valve replacement was evaluated as 
rheumatic heart disease under the provisions of DC 7000, with 
a minimum 30 percent evaluation.  A 30 percent evaluation for 
inactive rheumatic heart disease is warranted for diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart.  A 60 percent evaluation for inactive 
rheumatic heart disease is warranted when the heart is 
definitely enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia, 
with more than light manual labor precluded.  A 100 percent 
evaluation is warranted for definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion, rales, pretibial pitting at end of day or other 
definite signs of beginning congestive failure with more than 
sedentary employment precluded.  38 C.F.R. § 4.104, DC 7000 
(1997).

Effective on and after January 12, 1998, disability from 
heart valve replacement is based on clinical findings as well 
as METS.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METS 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation and a laboratory 
determination of METS by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity, (expressed in METS and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  See 38 C.F.R. § 4.104, Note 2 (2001).  
Under DC 7016, disability from heart valve replacement is 
rated 100 percent disabling for an indefinite period 
following hospital admission for valve replacement.  
Thereafter, with residuals chronic congestive heart failure, 
or with workload of three metabolic equivalents or less 
resulting is dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is assigned.  A 60 
percent rating is assigned for more than one episode of acute 
congestive heart failure in the past year, or where a 
workload of greater than three METS but not greater than five 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
rating is assigned where a workload greater than five METS 
but not greater than seven METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram, or 
X- ray.  38 C.F.R. § 4.104, DC 7016 (2001).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the veteran's status post 
aortic valve replacement under both the old and new criteria.  
With respect to the old criteria, the Board recognizes that 
the March 2000 VA examiner determined that he was precluded 
from engaging in more than slight manual labor.  However, 
both the August 1996 and March 2000 VA examiners indicated 
that his heart was "borderline" enlarged.  The Board 
believes that these findings demonstrate that his disability 
does not meet the requirement of a "definitely" enlarged 
heart, as set forth in DC 7000.  In addition, the Board notes 
that although the August 1996 and March 2000 VA examiners 
found his systolic pressure to be 148 and 145, respectively, 
repeated private examinations over the past several years 
have resulted in even lower systolic blood pressure readings, 
ranging from 110 to 134.  Thus, we believe that his 
disability also fails to meet the requirement of elevated 
systolic blood pressure, as specified in DC 7000.  See Note 1 
of 38 C.F.R. § 4.104, DC 7101 (2001) (defining hypertension 
as systolic readings predominantly 160 or greater); see also 
Corpuz v. Brown, 4 Vet. App. 110 (holding that isolated 
elevated blood pressure reading are not tantamount to a 
diagnosis of hypertension).  Furthermore, his VA examinations 
were negative for any evidence of arrhythmias, and the Board 
does not believe that his reported dyspnea has been shown to 
be so severe as to warrant a 60 percent evaluation.  
Therefore, in light of the aforementioned evidence, the Board 
concludes that the preponderance of the evidence is against 
an increased rating under the old criteria.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7000, 7016 (1997).

With respect to the new criteria, the Board notes that there 
is no indication that the veteran has experienced any 
episodes of congestive heart failure during the past several 
years.  Rather than the required dyspnea, fatigue, angina, 
dizziness, with more than 3 METs but less than 5 METs, his 
most recent VA examination resulted in a finding that he was 
capable of 10 METs.  Furthermore, recent VA examination has 
revealed no evidence of left ventricular dysfunction.  Thus, 
the Board concludes that the preponderance of the evidence is 
against an increased rating under the new criteria.  See 38 
C.F.R. § 4.104, DC 7016 (2001).

The Board has considered the contention of the veteran's 
representative that another VA examination should be 
conducted because the March 2000 VA examiner failed to make a 
specific finding that exercise testing was medically 
infeasible.  However, while it is true that the VA examiner 
did not make such a finding, as he was instructed to do by 
the Board in our May 1999 remand, we do not believe this 
oversight to be of the type of error that warrants a remand 
under Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
when the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance).  In 
essence, the Board believes that, although the physician did 
not make a specific finding that exercise testing was 
feasible, such a conclusion is apparent from a reading of his 
entire report.  Moreover, although the representative 
asserted that the physician's finding with respect to METs 
was not supported, the Board notes that the physician 
provided several specific examples of various activities, 
such as stair-climbing, which is precisely the type of 
"support" contemplated by the provisions of Note 2 of 
38 C.F.R. § 4.104 (2001) for estimating METs.  For these 
reasons, the Board finds that a remand of this case, in order 
to obtain an opinion as to the feasibility of exercise 
testing, is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 30 percent for the veteran's 
status post aortic valve replacement.  Consideration has also 
been given to assigning a staged rating; however, at no time 
during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  See Fenderson, supra.  Therefore, the benefit sought 
on appeal is denied.



ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post aortic valve replacement is denied.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 

